UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEWYORK Attorney: LEE LITIGATION GROUP

 

HERLINDA FRANCISCO, ETC.

Plaintiff(s)
Index #19 CV 1649
- against -

Purchased March 22, 2019
NY TEX CARE INC., D/B/A GREEN & WHITE DRY CLEANERS, ETANO

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on April 15, 2019 at 10:30 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS AND COMPLAINT on NY TEX CARE INC., D/B/A GREEN & WHITE DRY CLEANERS therein
named,

SECRETARY a Domestic corporation by delivering two true copies to SUE ZOUKY, LEGAL CLERK personally, deponent knew
OF STATE said corporation so served to be the corporation described in said summons as said Defendant and knew said
individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 306 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 55 51 150
LY

  
   

Sworn to me on: April 17, 2019

 

  
   

JOSEPH KNIGHT RALPH J MULLEN INETTA BREWER

Notary Public, State of New York Notary Public, State of New Notary Public, State of New York “STEVEN Cc. AVERY
No. 01KN6178241 No. 01MU6238632 No. 4949206

Qualified In New York County Qualified in Queens County Qualified in Bronx County

Commission Expires November 26, 2019 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 716797

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
